2022 IL App (1st) 220237-U

                                                                               FIFTH DIVISION
                                                                                  August 5, 2022


                                           No. 1-22-0237

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).


                                             IN THE
                                  APPELLATE COURT OF ILLINOIS
                                    FIRST JUDICIAL DISTRICT

                                                           )
 In re W.L., a minor,                                      )   Appeal from the
                                                           )   Circuit Court of
           Respondent-Appellee,                            )   Cook County.
                                                           )
 (THE PEOPLE OF THE STATE OF ILLINOIS,                     )
                                                           )
           Petitioner-Appellee,                            )   No. 16 JA 631
                                                           )
     v.                                                    )
                                                           )
 K.C.,                                                     )   Honorable
                                                           )   Bernard Sarley,
           Respondent-Appellant).                          )   Judge, presiding.
                                                           )

          PRESIDING JUSTICE DELORT delivered the judgment of the court.
          Justices Cunningham and Connors concurred in the judgment.

                                              ORDER

¶1        Held: We affirm the circuit court’s orders finding the respondent mother unfit and
          terminating her parental rights. The circuit court erred when it admitted out-of-court
          statements made by the deceased father of the minor indicating that the respondent
          committed acts of domestic violence against him. Nevertheless, because ample cumulative
          and corroborating evidence supported the judgment finding the respondent unfit and
          terminating her parental rights, the error was harmless. Affirmed.
1-22-0237


¶2     Respondent, K.C., the mother of the minor, W.L., was found to be an unfit parent for failure

to: (1) make reasonable efforts towards correcting the conditions that caused the removal of W.L.

from her home; (2) make reasonable progress toward W.L.’s return home; and (3) maintain a

reasonable degree of interest, concern, or responsibility for W.L.’s welfare. After a hearing to

determine the best interests of W.L., the court terminated K.C.’s parental rights. K.C. does not

challenge the manifest weight of the evidence supporting the court’s findings that she was unfit

and terminating her parental rights. Instead, she argues that the court erred by allowing a witness

to testify regarding statements made by W.L.’s deceased father, Walter L., that K.C. committed

domestic violence against Walter L., and that she was prejudiced by their admission. We affirm.

¶3                                      BACKGROUND

¶4     On August 1, 2016, the State filed a petition to adjudicate wardship of W.L., who was born

in 2009. The petition alleged that W.L. was abused and neglected following the death of an infant

sibling who slept in the same bed as K.C. and the father of the sibling, Arkeen T.

¶5     The Illinois Department of Children and Family Services (DCFS) first opened a case

against K.C. on July 19, 2015, after W.L.’s younger sister, A.T., another child fathered by Arkeen

T., was taken to the hospital with bruises and abrasions on her head. She had fallen out of her

stroller when Arkeen T. physically assaulted K.C. Arkeen T. admitted that he was intoxicated

during the incident. W.L. witnessed the incident. K.C. became verbally aggressive with hospital

staff when she learned that DCFS had been contacted and she had to be stopped by hospital security

from leaving with W.L. and A.T. Arkeen T. admitted to choking K.C., and he and K.C. also

admitted to previous domestic violence. W.L., who was six years old at the time, told a DCFS

investigator that his mother and Arkeen T. fought frequently. K.C. also admitted to smoking




                                                2
1-22-0237


marijuana twice a day, three times a week. Arkeen T. told the DCFS investigator that K.C. “smokes

marijuana every day, around the clock” and “used to smoke crack too.”

¶6     DCFS instituted a service plan for K.C. to follow, but she moved to Danville, Illinois with

her children because she had received subsidized housing. She returned to Chicago after giving

birth to a son fathered by Arkeen T. On July 14, 2016, the infant, A.T., K.C., and Arkeen T. were

all sleeping in a queen-size bed together. W.L. was not home at that time. K.C. woke up and found

the infant unresponsive. He was later pronounced dead at the hospital. K.C. admitted that she had

smoked marijuana the night before the infant’s death. Arkeen T. stated that he had used a

psychotropic medication that had not been prescribed for him the night before the infant’s death.

¶7     After the State filed its adjudication petition, it also filed a motion for temporary custody

of W.L. The circuit court placed W.L. in temporary custody of DCFS on August 1, 2016. On the

same date, the court entered an order finding that Walter L. was W.L.’s father, based on K.C.’s

and Walter L.’s admissions in open court.

¶8     On February 21, 2017, the circuit court entered an adjudication order finding that W.L. has

been abused or neglected due to an injurious environment “because of the domestic violence

between [K.C.] and [Arkeen T.] and their failure to participate in intact services.” Among the

evidence upon which the court relied in making its decision, the medical examiner’s report for the

deceased infant stated that “[t]here is a family history of domestic violence, alcohol use, drug use,

and in-home tobacco use.” In addition, a report from the A Knock At Midnight Family Advocate

Center reflected that K.C. was not responsive to the center’s multiple attempts for outreach and

parenting training. Further, a psychological evaluation of K.C. concluded that she had a 10-year

history of significant drug abuse, that she was living in an environment where drug and alcohol

use is constant, and that her prognosis for abstinence was poor. The psychological evaluation also



                                                 3
1-22-0237


reflected that K.C. “has significant intellectual and problem solving skills [deficits] that will make

her ability to care for herself and her children independently unlikely” and “[t]hese difficulties

suggest that she will have significant difficulty establishing and maintaining a home environment

that is safe, consistent, and predictable.” The court also entered a separate disposition order finding

W.L. a ward of the court, appointing DCFS as his guardian, and finding K.C. and Walter L. were

unable to care for him.

¶9     On December 13, 2017, the circuit court changed W.L.’s permanency goal from return

home to guardianship, finding that K.C. had not made substantial progress in services. The court

relied upon a July 10, 2017 service plan for K.C., in which she acknowledged “the domestic

violence and substance and alcohol usage.” She acknowledged that she was in need of services to

regain custody of her children. On August 13, 2018, the court entered another permanency order

reflecting a permanency goal of guardianship because “[r]eunification services were not completed

by the parents.” The court entered the next permanency order on February 25, 2019, which stated

that W.L. had bonded to his foster parent. A July 17, 2019 permanency order reflected that K.C.

visited W.L. “sporadically but is not engaged in any services. Father is not involved.” In January

2020, W.L.’s foster parent had yet to obtain a license to become a foster parent, but expressed

interest in adopting W.L. Walter L., W.L.’s father, died in September 2020.

¶ 10   On January 12, 2021, the State filed a petition to terminate K.C.’s parental rights. The

petition alleged that K.C. was unfit based on: (1) a failure to maintain a reasonable degree of

interest, concern, or responsibility as to the child’s welfare; and (2) a failure to make reasonable

efforts to correct the conditions that were the basis for removal of the child or reasonable progress

towards the child’s return home within a nine-month period following a finding of neglect. The

petition further stated that it was in the minor’s best interest that a guardian be appointed with the



                                                  4
1-22-0237


right to consent to adoption, considering the minor had resided with a foster parent since July 28,

2016, the foster parent expressed a desire to adopt W.L., and the adoption was in the best interest

of the minor. The State also filed a supplemental pleading alleging that K.C. had failed to make

reasonable progress between every nine-month period from February 2017 to September 2021.

¶ 11   The circuit court conducted a parental fitness hearing beginning on December 9, 2021.

Rolanda Bailey-Clark testified that she had been assigned as the family’s caseworker from July

2016 to May 2018. Bailey-Clark completed a clinical integrated assessment to recommend K.C.

for parental services, including individual counseling, drug and alcohol treatment, domestic

violence services, parent coaching, parenting classes, and visitation. Bailey-Clark stated that K.C.

did not attend domestic violence services or parenting classes. K.C. told Bailey-Clark that she did

not need domestic violence treatment. Then, the following colloquy occurred:

       “[ASSISTANT STATE’S ATTORNEY (ASA)]: And during your contact -- or

       during your assignment to the case, in terms of your contact with [W.L.’s] father,

       did he ever report to you --

       [PUBLIC DEFENDER]: Objection. Hearsay.

       THE COURT: Okay. The father was a party at the time; right?

       [ASA]: Yes.

       THE COURT: What’s the objection?

       [PUBLIC DEFENDER]: Hearsay.

       THE COURT: All right. Overruled. The father -- or the declarant at this time was

       a parent and there’s an exception to hearsay that allows the statement in, so

       overruled.




                                                 5
1-22-0237


       [ASA]: During any of your conversations with the father while you were assigned

       to the case, did he ever report to you any concerns or incidents of domestic

       violence?

       [BAILEY-CLARK]: Yes.

       [ASA]: And approximately how many times did he report incidents of domestic

       violence between himself and the mother?

       [BAILEY-CLARK]: Quite a few times.

       [ASA]: And in terms of those reports to you, were those reports that were made to

       you in person, by phone, or both?

       [BAILEY-CLARK]: Both.

       [ASA]: And do you recall during any of those conversations specifically what the

       father reported to you about incidents of domestic violence between himself and

       the mother?

       [BAILEY-CLARK]: Yes. He reported one time that mom stabbed him.”

¶ 12   When Bailey-Clark was first assigned to the case, K.C. had weekly supervised visits with

W.L. K.C. attended approximately 60% of the supervised visits. When K.C. attended the visits,

Bailey-Clark occasionally observed K.C. would get upset with the rules instituted for the visit.

Bailey-Clark stated that K.C. “would get upset, that she would explode and leave the room.”

Eventually, Bailey-Clark worked to calm the situation so that the visitation could continue. She

never had to leave the visitation with the children. After Bailey-Clark reviewed K.C.’s

psychological evaluation and clinical assessment, she recommended guardianship for W.L.

Bailey-Clark continued to try to find free community services for K.C. for drug and alcohol

treatment and domestic violence services, but K.C. did not engage in those services. During her



                                               6
1-22-0237


time as the family’s caseworker, Bailey-Clark did not recommend that it was safe for W.L. to have

unsupervised visits with K.C. W.L.’s foster parent was willing to supervise visitation with K.C.

and Bailey-Clark encouraged K.C. to contact the foster parent to have more visitations with W.L.

However, K.C. never contacted the foster parent to arrange additional supervised visits with W.L.

¶ 13   Kimiata Mottley, a former case manager assigned to the family’s case from December 2018

to May 2019, also testified for the State. Mottley stated that K.C. was expected to engage in

parenting classes, individual therapy, domestic violence treatment, and clinical, psychological, and

psychiatric therapies. Mottley recalled having a phone conversation with K.C. during which K.C.

specifically rejected domestic violence services because “she didn’t need it.” Mottley

recommended only supervised visitation for K.C. and maintained the recommended goal of

guardianship. While Mottley served as case manager, K.C. failed to complete any of the

recommended services required for parental reunification.

¶ 14   Felicia Poindexter, a former case manager, testified that she was assigned to the case from

December 2018 to September 2021. Poindexter testified similarly to Mottley. When she was

assigned, W.L.’s permanency goal was guardianship, but she changed the permanency goal away

from guardianship to parental termination. She did not recommend that W.L. return home to K.C.

because K.C. had not completed individual therapy and it was unsafe for W.L. to return to his

mother’s custody.

¶ 15   K.C. testified that when she missed visits with W.L. on Mondays, it was because she had

her other children staying with her during the weekend. She denied neglecting her children and

stated that they spend the night with her. She stated that she took the children during holidays,

bought them gifts, and took them on trips, unsupervised. K.C. testified that she had unsupervised

visits with W.L. at her house twice a month since 2016. She also denied that Walter L. was W.L.’s



                                                 7
1-22-0237


father. K.C. claimed that the only time Poindexter tried to find her was “when she tried to talk me

into signing my parenting rights over to [the foster parent].” K.C. stated that she did not want to

have her parental rights terminated “because I’m still parenting.”

¶ 16   Luveina McGowan, W.L.’s paternal aunt, testified that she has served as the minor’s foster

parent from July 2016 to January 2017 and again since December 2017. W.L. never had an

unsupervised visit with K.C. Walter L. was allowed to have unsupervised visits with W.L., but he

never left him alone with K.C. Sometimes, K.C.’s mother attended the parental visits. W.L. stayed

overnight at his maternal grandmother’s home with K.C. present to celebrate Christmas and his

birthday. Generally, McGowan had supervised K.C.’s visits with W.L. since 2016. K.C.’s last visit

with W.L. occurred in October 2021. The visits were arranged by text message or phone call.

McGowan was comfortable with supervised visits from K.C. with the maternal grandmother

present. McGowan did not restrict W.L. from contacting K.C.

¶ 17   In addition to witness testimony, the circuit court considered reports submitted by the State.

A December 2016 integrated assessment reflected that W.L. had witnessed Arkeen T. choking

K.C., and separately, he observed Arkeen T. throw bleach onto K.C.’s face. The report stated that

K.C. lacked knowledge of basic parenting skills and endorsed current use of alcohol and marijuana.

The report also stated that K.C. lacked empathy for W.L. and “continued to focus on her needs and

wants, ignoring the needs and wants of her children and her family.”

¶ 18   A March 2017 psychological evaluation of K.C. reported that she had a mild intellectual

disability and had significant intellectual and problem-solving skill deficits that made it unlikely

she could care for her children independently. Although service plans for K.C. initially reflected

her cooperation with participating in recommended services, the service plans from June 2018

through June 2021 showed that K.C. failed to complete any additional services. She had dropped



                                                 8
1-22-0237


out of outpatient drug treatment in November 2017. She did not make herself available for drug

tests and did not answer her phone. She also refused domestic violence treatment.

¶ 19   An August 2017 parenting capacity evaluation conducted by the Cook County Juvenile

Court Clinic (CCJCC) reflected that she did not have empathy for W.L., which was demonstrated

by her belief that he was not affected by witnessing the domestic violence incidents between her

and Arkeen T. She did not employ any skills she may have learned in parenting classes and did

not show positive modeling, praise, or affection for her children. Her tone with W.L. was at times

harsh and punitive. K.C. also did not recognize that she was often the aggressor in domestic

violence incidents and her family members reported that she was physically aggressive with them.

Arkeen T. reported that K.C. had damaged his property and tried to stab him in the neck. As to

domestic violence, the report stated:

       “A Cook County Order of Protection, dated August 2, 2016, stated that [Arkeen T.]

       filed one against [K.C.]. *** In regard to the narrative, it stated, ‘[K.C.] has been

       very strange towards me throughout our relationship. She has damage[d] my

       property, wrecked my vehicle. Also, the police have been called to the apartment

       on several different occasions. She threnghtned [sic] to stab me in my neck with a

       knife. She has pulled a knife on me before. She also comes to my mothers [sic]

       house and flip[s] out and use[s] verbal harassment to my mother and I. I don’t feel

       comfortable because I can’t trust her because I believe she will kill me.”

¶ 20   When K.C. was asked during the evaluation if having an abusive boyfriend may have an

effect on the children, she replied, “I dunno.” When asked whether she thought W.L. witnessing

her being choked by Arkeen T. affected him, she also responded, “I dunno.” She also stated that




                                                9
1-22-0237


the children “shouldn’t experience none of that stuff, the arguing,” but when asked about the

impact on the children, she again replied that she did not know.

¶ 21   The CCJCC report stated that K.C. “does not acknowledge that she is an aggressor in

domestic violence situations.” When discussing Arkeen T.’s order of protection, she fully

dismissed any aggressive behavior, stating that he was lying. The report stated that the caseworker,

Bailey-Clark, repeatedly noted that K.C.’s family said she was aggressive with them and that “her

behavior became so problematic that the aunt did not want to continue to care for [W.L.].” The

report recommended that “the domestic violence services be geared towards [K.C.] being an

aggressor in the violence, as well as a victim, at times.”

¶ 22   Following closing argument, the circuit court found the State proved by clear and

convincing evidence that K.C. was unfit for failure to maintain a reasonable degree of interest,

concern, or responsibility as to W.L.’s welfare and for failure to make reasonable efforts to correct

the conditions which were the basis for W.L.’s removal. Further, the court found K.C. made no

progress regarding the completion of services. The court stated that K.C.’s visitation record was

“very spotty,” and that her testimony was not credible. The court then proceeded to the best

interests portion of the termination hearing.

¶ 23   Danielle Brown, a foster care case manager, testified that she was assigned to the case on

October 7, 2021. She found W.L.’s placement with the foster parent to be safe and appropriate.

She described the bond between W.L. and McGowan as “a close bond,” and that the other children

in the home interacted like siblings. Brown stated that she has no concerns regarding the foster

parent’s ability to properly care for W.L. She observed that W.L. is attending school, that he did

not need any special services, and had no medical issues. The foster home was a place of stability

for W.L. and McGowan sought to adopt him. Brown recommended that it was in W.L.’s best



                                                 10
1-22-0237


interests that K.C.’s parental rights be terminated. W.L. specifically told Brown that he wanted to

stay with McGowan.

¶ 24   McGowan next testified that W.L. is attending the seventh grade and he has an

individualized educational plan (IEP) for speech, reading, and math. She attends the annual IEP

meetings, as well as parent-teacher conferences. She stated that she would be willing to adopt W.L.

if parental rights were terminated. She explained that she desired to adopt him because “[h]e gets

along well with everybody in the house and with the other extended family, and I think it’s a good

choice for him because he’s safe and he’s loved.” W.L. told McGowan that he wanted to stay with

her.

¶ 25   The circuit court found that it is in the best interests of W.L. to terminate the parental rights

of K.C. The court entered a permanency goal of adoption. This appeal followed.

¶ 26                                        ANALYSIS

¶ 27   On appeal, K.C. argues that the circuit court erred when it overruled her hearsay objection

during the State’s questioning of caseworker Bailey-Clark regarding whether Walter L. reported

incidents of domestic violence involving her. Bailey-Clark testified that he had reported incidents

of domestic violence “[q]uite a few times,” and that K.C. had stabbed him one time. K.C. contends

that these statements were inadmissible hearsay and improperly admitted, which prejudiced her in

the parental termination proceedings. She does not challenge the manifest weight of the evidence

supporting the unfitness and best interest findings. Instead, she seeks reversal of the unfitness

findings based on the inadmissible and uncorroborated statements of Walter L.

¶ 28   Section 2-29 of the Juvenile Court Act provides a two-step process for the involuntary

termination of parental rights. 705 ILCS 405/2-29(2) (West 2020). During the first step, the State

must prove by clear and convincing evidence that the parent is “unfit” as that term is defined in



                                                  11
1-22-0237


section (1)(D) of the Adoption Act. 750 ILCS 50/1(D) (West 2020); In re M.I., 2016 IL 120232, ¶

20. When ruling on parental fitness, the circuit court does not consider the child’s “best interests.”

In re M.I., 2016 IL 120232, ¶ 20. When the court finds a parent unfit, it then considers the “best

interests” of the child in determining whether parental rights should be terminated. Id. (citing In

re J.L., 236 Ill. 2d 329, 337 (2010)). The issue at this step of the proceedings is not whether the

parent’s rights may be terminated, but instead whether they should be terminated. In re D.T., 212

Ill. 2d 347, 364 (2004). “Accordingly, at a best-interests hearing, the parent’s interest in

maintaining the parent-child relationship must yield to the child’s interest in a stable, loving

home.” Id.

¶ 29      We review the circuit court’s fitness and best interest findings to determine if they are

against the manifest weight of the evidence. In re D.F., 201 Ill. 2d 476, 495 (2002) (fitness); In re

F.P., 2014 IL App (1st) 140360, ¶ 93 (best interest). “A determination will be found to be against

the manifest weight of the evidence only if the opposite conclusion is clearly evident [citation] or

the determination is unreasonable, arbitrary, or not based on the evidence presented.” D.F., 201

Ill. 2d at 498. Under this standard, the court is afforded deference because “it is in the best position

to observe the conduct and demeanor of the parties and the witnesses and has a degree of

familiarity with the evidence that a reviewing court cannot possibly obtain.” Id. at 498-99. As a

court of review, we may not “substitute [our] judgment for that of the [circuit] court regarding the

credibility of witnesses, the weight to be given to the evidence, or the inferences to be drawn.” Id.

at 499.

¶ 30      Before we consider the merits of the appeal, we address the State’s argument that K.C.

forfeited any objection to testimony regarding domestic violence because she failed to file a

posttrial motion contesting the admission of inadmissible hearsay. The State’s argument was



                                                  12
1-22-0237


rejected by our supreme court in In re W.C., 167 Ill. 2d 307, 318-24 (1995), which held that the

requirement for preservation of issues in posttrial motions for criminal cases does not apply to

proceedings under the Juvenile Court Act, because they are not criminal. Accordingly, we reject

the State’s argument and turn to the merits of the appeal.

¶ 31      Hearsay is an out-of-court statement offered in a court proceeding to prove the truth of the

matter asserted in the statement. People v. Caffey, 205 Ill. 2d 52, 88 (2001). Conversely, “testimony

about an out-of-court statement which is used for a purpose other than to prove the truth of the

matter asserted in the statement is not hearsay.” People v. Banks, 237 Ill. 2d 154, 180 (2010).

Hearsay statements are generally excluded because of the lack of opportunity to cross-examine the

declarant. People v. Peoples, 377 Ill. App. 3d 978, 983 (2007). Here, if the State used the out-of-

court statements of Walter L. to establish that K.C. committed acts of domestic violence, those

statements were hearsay.

¶ 32      Evidentiary rulings are within the sound discretion of the circuit court and will not be

reversed absent an abuse of discretion. Caffey, 205 Ill. 2d at 89. Illinois courts apply the abuse of

discretion standard when reviewing a circuit court’s decision regarding the admission of hearsay.

Id. Here, the circuit court ruled that the statements at issue were admissible because Walter L. was

a party to the proceedings when he made the statements. An abuse of discretion will be found only

when the circuit court’s ruling is arbitrary, fanciful, or unreasonable, or where no reasonable

person would take the view adopted by the circuit court. People v. Patrick, 233 Ill. 2d 62, 68

(2009).

¶ 33      In response to K.C.’s argument that the circuit court improperly admitted Walter L.’s

hearsay statements, the State and Public Guardian contend that Illinois Rule of Evidence

801(d)(2)(A) applies to this case and allows admission of the statement as an exception to the



                                                  13
1-22-0237


general hearsay rule. Rule 801(d)(2)(A) provides that a statement is not hearsay if “[t]he statement

is offered against a party and is [] the party’s own statement, in either an individual or a

representative capacity.” Ill. R. Evid. 801(d)(2)(A) (eff. Oct. 15, 2015). “The party-admission

doctrine is an exception to the hearsay rule.” In re Chance H., 2019 IL App (1st) 180053, ¶ 49.

That evidence is admissible if it is relevant to an issue in dispute and its probative value is not

substantially outweighed by its prejudicial effect. People v. Aguilar, 265 Ill. App. 3d 105, 113

(1994).

¶ 34      In this case, both the State and Public Guardian argue that Walter L. was a party to the

proceedings at the time he made the statements, that his statements were the product of an

adversarial proceeding, and that his statements were reliable because they comported with other

evidence related to K.C.’s history of domestic violence. We disagree with the State and Public

Guardian, and find that the circuit court improperly applied the party-admission doctrine.

¶ 35      Although Walter L. may have been a “party” to the proceedings as one of the parents of

W.L. when he made the statements to caseworker Bailey-Clark, he was not the party “in play” for

purposes of applying Rule 801(d)(2)(A). In order to apply Rule 801(d)(2)(A) appropriately, K.C.

herself would have needed to provide statements regarding her own commission of domestic

violence to the caseworker. If the caseworker had testified that K.C. told her she committed acts

of domestic violence, then those statements would have fit under the rubric of Rule 801(d)(2)(A).

In this case, K.C. was not the declarant. Neither the State nor the Public Guardian have provided

us with any legal authority supporting their argument that Walter L.’s statements to caseworker

Bailey-Clark fell under the exception provided by Rule 801(d)(2)(A). The rule makes clear that

(1) the statement must be offered against a party, in this case, K.C., as she was the active party

being contested for parental fitness, and (2) is the party’s own statement, again, meaning K.C. and



                                                 14
1-22-0237


not Walter L. The party admission must be generated from the party “in play,” who in this case is

K.C., and not from a different party. We find the circuit court abused its discretion when it allowed

Walter L.’s hearsay statements through the testimony of Bailey-Clark.

¶ 36   The Public Guardian also contends that even if the circuit court erred when it allowed the

statement under the party-admission doctrine, Illinois Rule of Evidence 804 applied, which made

Walter L.’s statements admissible. Rule 804(a)(4) states that the “[u]navailability of a witness”

includes situations in which the declarant “is unable to be present or to testify at the bearing

because of death.” Ill. R. Evid. 804(a)(4) (eff. Jan. 1, 2011). Rule 804(b)(3) provides an exception

to the hearsay rule if the declarant is unavailable as a witness:

       “A statement which was at the time of its making so far contrary to the declarant’s

       pecuniary or proprietary interest, or so far tended to subject the declarant to civil or

       criminal liability, or to render invalid a claim by the declarant against another, that

       a reasonable person in the declarant’s position would not have made the statement

       unless believing it to be true.” Ill. R. Evid. 804(b)(3) (eff. Jan. 1, 2011).

¶ 37   The Public Guardian argues that Walter L.’s statements fell within the exception under

Rule 804(b)(3) because they “added to the other evidence that domestic violence was a serious

issue between him and [K.C.], regardless of who instigated the violence.” According to the Public

Guardian, Walter L.’s interest would be to not disclose any domestic violence between himself

and K.C., but instead he told the caseworker that he and K.C. had engaged in domestic violence.

¶ 38   The Public Guardian’s view of the events underscores the reason why Rule 804(b)(3) is

inapplicable. The declarant – Walter L. – was unavailable to testify because he was deceased. Ill.

R. Evid. 804(a)(4) (eff. Jan. 1, 2011). His statements reflected that incidents of domestic violence

occurred between himself and K.C. Those statements, however, do not specifically provide that



                                                  15
1-22-0237


Walter L. committed acts of domestic violence against K.C. Instead, caseworker Bailey-Clark

testified that when Walter L. specifically told her about one of the incidents, he stated that K.C.

stabbed him. The record does not make clear, and the Public Guardian has not pointed out

otherwise, that Walter L. himself committed acts of domestic violence against K.C. To simply

surmise that he did is speculation in an attempt to shoehorn Rule 804(b)(3) to Walter L.’s

statements. We reject the Public Guardian’s attempt to apply Rule 804(b)(3) and we find it

inapplicable here because it is unclear whether Walter L.’s statements “so far tended to subject

[him] to *** criminal liability.” Ill. R. Evid. 804(b)(3) (eff. Jan. 1, 2011).

¶ 39    Even if the admission of Walter L.’s statements through the testimony of Bailey-Clark was

error, “the erroneous admission of hearsay evidence in an adjudication hearing constitutes

harmless error where it is cumulative of other properly admitted evidence.” In re Chance H., 2019

IL App (1st) 180053, ¶ 53. “Moreover, error is considered harmless where ample evidence

supported the court’s findings.” Id. We find the erroneous admission of hearsay evidence was

harmless error in this case.

¶ 40    We consider first the circuit court’s finding that K.C. failed to make reasonable progress

towards reunification and therefore was unfit to parent W.L. was against the manifest weight of

the evidence. Progress is measured by the parent’s compliance with service plans and court

directives “in light of the condition which gave rise to the removal of the child, and in light of

other conditions which later become known and which would prevent the court from returning

custody of the child to the parent.” In re C.N., 196 Ill. 2d 181, 216-17 (2001). “Reasonable progress

exists when the [circuit] court can conclude that it will be able to order the child returned to parental

custody in the near future.” In re A.S., 2014 IL App (3d) 140060, ¶ 17; In re Jacorey, 2012 IL App




                                                   16
1-22-0237


(1st) 113427, ¶ 21; In re Daphnie E., 368 Ill. App. 3d 1052, 1067 (2006); In Interest of L.L.S., 218

Ill. App. 3d 444, 461 (1991).

¶ 41   The record amply supports the circuit court’s finding of unfitness. The court first

adjudicated W.L. abused and neglected on February 21, 2017 because of domestic violence and

K.C.’s failure to participate in services. In a July 10, 2017 service plan, K.C. acknowledged “the

domestic violence and substance and alcohol usage.” She also acknowledged that she was in need

of services to regain custody of her children, but repeatedly failed to participate in those services

despite the attempts of multiple caseworkers and agencies to recommend services and follow up

with K.C. She also made very little if any effort towards correcting the conditions that caused the

removal of W.L. Indeed, the permanency goal changed from return home to guardianship on

December 13, 2017, because K.C. had not made substantial progress to participate in the

recommended services. K.C. had a 10-year history of significant drug abuse and reports from

various agencies and caseworkers all concluded that her prognosis for abstinence was poor.

¶ 42   The record is also replete with evidence that K.C. herself committed acts of domestic

violence, even after disregarding the inadmissible statements of Walter L., and that even her own

family considered her to be physically aggressive. She denied that she needed treatment for

domestic violence and that the domestic violence affected W.L. An evaluation of K.C. stated that

she lacked empathy for W.L. and “continued to focus on her needs and wants, ignoring the needs

and wants of her children and her family.” A psychological evaluation of K.C. found that she was

not intellectually capable of caring for W.L. Furthermore, she was never allowed to have

unsupervised visits with W.L. and never worked towards having supervised visits by attending the

recommended services. K.C. made a minimal effort, at best, to make any progress toward a return




                                                 17
1-22-0237


home. We conclude the circuit court’s finding that K.C. was unfit to parent W.L. was not against

the manifest weight of the evidence.

¶ 43     We next consider whether the circuit court’s finding that it was in W.L.’s best interest to

terminate K.C.’s parental rights was against the manifest weight of the evidence. The testimony at

the best interest hearing revealed that W.L. was in a comfortable, stable, loving home and that

McGowan, his foster parent, was willing to adopt him if parental rights were terminated. Brown,

the foster care case manager, testified that she found W.L.’s placement with McGowan to be safe

and appropriate. She described the bond between W.L. and McGowan as “a close bond,” and that

the other children in the home interacted like siblings. Brown stated that she has no concerns

regarding the foster parent’s ability to properly care for W.L. She observed that W.L. is attending

school, that he did not need any special services, and had no medical issues. W.L. told both

McGowan and Brown that he wanted to stay with McGowan.

¶ 44     The record amply supports the circuit court’s finding that it was in W.L.’s best interest to

terminate K.C.’s parental rights. Accordingly, we find that the circuit court’s ruling was not

against the manifest weight of the evidence.

¶ 45                                      CONCLUSION

¶ 46     The circuit court erred when it admitted the hearsay statements of Walter L. through the

testimony of the caseworker. However, we find this error was harmless in light of ample evidence

of record supporting the court’s finding that K.C. was unfit to parent W.L. We find the circuit

court’s finding of unfitness was not against the manifest weight of the evidence. Likewise, the

circuit court’s finding that terminating K.C.’s parental rights was in W.L.’s best interest was not

against the manifest weight of the evidence. Accordingly, we affirm the decision of the circuit

court.



                                                 18
1-22-0237


¶ 47   Affirmed.




                   19